                                     Case 3:18-cv-02518-DMS-KSC Document 7 Filed 12/11/18 PageID.58 Page 1 of 3



                                    1    YU | MOHANDESI LLP
                                    2    Brett B. Goodman (SBN 260899)
                                         213.375.3543 | bgoodman@yumollp.com
                                    3    Sheri Guerami (SBN 265231)
                                         213.418.9340 | sguerami@yumollp.com
                                    4    633 West Fifth Street, Suite 2800
                                         Los Angeles, CA 90071
                                    5    213.377.5501 Facsimile
                                    6    Attorneys for Defendants
                                         Corporate Debt Processing, Ronald
                                    7    Allgower and Alex Krauss
                                    8
                                    9
                                                               UNITED STATES DISTRICT COURT
                                    10
                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071




                                         ANTON EWING, an individual,                  Case No.: 3:18-cv-02518-DMS-KSC
    YU | MOHANDESI LLP




                                    13
                                                   v.                                 JOINT MOTION FOR DISMISSAL
                                    14                                                WITH PREJUDICE OF ENTIRE
                                         CORPORATE DEBT PROCESSING, A                 ACTION
                                    15   California Corporation; RONALD
                                         ALLGOWER, An Individual And Officer
                                    16   Of Corporate Debt Processing; ALEX
                                         KRAUSS, An Individual And Senior
                                    17   Manager Of Corporate Debt Processing;
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                        JOINT MOTION FOR DISMISSAL WITH PREJUDICE OF ENTIRE ACTION
Case 3:18-cv-02518-DMS-KSC Document 7 Filed 12/11/18 PageID.59 Page 2 of 3




 1         Plaintiff Anton Ewing ("Plaintiff'), on his own behalf, and Defendants
2    Corporate Debt Processing, Ronald Allgower and Alex Krauss ("Defendants"),
3    through their counsel, (Plaintiff and Defendants collectively, "Parties"), hereby
4    stipulate pursuant to Federal Rules of Civil Procedure, Rule 41(a)(l)(A)(ii) that the
5    above-captioned action be dismissed with prejudice in its entirety. The Parties further
6    stipulate that each party shall bear its own costs and attorneys' fees.
 7
8    DATED: December 10, 2018.
                                             Anton Ewing
9
10
11
12   DATED: December 10, 2018.
13
                                             YU I MOHANDESI LLP
14
15                                           By      Isl Sheri Guerami
                                                  Sheri Guerami
16                                                Attorneys for Defendants
                                                  Corporate Debt Processing, Ronald
17                                                Allgower and Alex Krauss
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
                    JOINT MOTION FOR DISMISSAL WITH PREJUDICE OF ENTIRE ACTION
                                    Case 3:18-cv-02518-DMS-KSC Document 7 Filed 12/11/18 PageID.60 Page 3 of 3




                               1                                 CERTIFICATE OF SERVICE
                               2            I certify that on December 11, 2018, a copy of the foregoing was filed and
                               3      served electronically in the ECF system. Notice of this filing will be sent to the
                               4      parties of record by operation of the Court’s electronic filing system. Parties may
                               5      access this filing through the Court’s system. A copy of the foregoing was also mail
                               6      served via First Class U.S. Mail to the following parties:
                               7
                               8                                         Plaintiff Pro Se
                                                                          Anton Ewing
                               9                                  3077 B Clairemont Drive, #372
                          10                                          San Diego, CA 92117
                          11
                                      DATED: December 11, 2018
633 West Fifth Street, Suite 2800




                          12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13                                                        /s/ Sheri Guerami
                                                                                        Sheri Guerami
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                     CERTIFICATE OF SERVICE
